Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, and 5-21 are allowed. The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, the prior art does not teach or suggest  “A system comprising: a capability-agnostic central processing unit (CPU) lacking awareness of capability- specific functionality within the system; and a capability enforcement controller in communication with the capability-agnostic CPU and disposed between the capability-agnostic CPU and a memory, wherein the capability-agnostic CPU and the capability enforcement processor are connected using an interconnect fabric, wherein the capability enforcement controller implements capability processing functions that control capabilities, wherein the capabilities are unforgeable tokens of authority that protect access by the capability-agnostic CPU to data stored at a physical address stored in the memory, the capability enforcement controller being separate from the capability-agnostic CPU, wherein the capability-agnostic CPU is to map a virtual address of the data to the physical address of the memory at which the data is stored and to communicate an instruction to access the mapped physical address of the memory at which the data is stored to the capability enforcement controller, wherein content of the instruction includes a virtual address space pointer, the mapped physical address, and a capability, wherein the instruction is transmitted from the capability-agnostic CPU to the capability enforcement controller, wherein the capability enforcement controller is to, based on receipt of the instruction, directly access the data stored at the mapped physical address of the memory, wherein the capability enforcement controller stores a capability register file including one or more rights for the capability-agnostic CPU, the one or more rights defining a SMRH :4835-8122-4665.2-2-Application No.: 15/799,153Docket No.: 90456245 (61CT-303788) set of capability-protected locations in the memory accessible by the capability-agnostic CPU, and wherein each capability-protected location in the memory includes a bit identifying the capability-protected location as protected by [[a]]the capability.”
This limitation requires that the instruction from the capability agnostic CPU to the separate capability enforcement controller to access memory contains 3 elements (1) a virtual address space pointer, (2) the mapped physical address, and (3) a capability wherein the capabilities are unforgeable tokens of authority that protect access by the capability-agnostic CPU to data stored at a physical address stored in the memory, which is accessed as a result of the instruction (thus this excludes an instruction that merely operates on the capability itself.
Examiner is unable to find prior art for the combination listed above in bold.   
	Independent claims 10 and 17 contain limitations similar to the bold claims and are allowable for the reasons cited in reference to claim 1 above.
	Dependent claims 2-3, 5-9, 11-16, and 18-21 are allowable by virtual of their dependence upon claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Technical Report number 818 from the University of Cambridge Computer laboratory by Robert N.M. Watson, that includes section 1.3.5 that discusses the history of capability system developments.
Memory-Side Protection With a Capability Enforcement Co-Processor by Azriel, Leonid, et al, and published in the ACM Transactions on Architecture and Code Optimization, Vol 16., No. 1, Article 5.  Publication date: March 2019, that summarizes the history of hardware supported capability systems on page 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        

/William E. Baughman/Primary Examiner, Art Unit 2138